Citation Nr: 0930339	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

The Board notes that a December 2008 VA Form 21-4138, 
reflects that the Veteran is seeking an earlier effective 
date for posttraumatic stress disorder (PSD).  This issue is 
referred to the agency of original jurisdiction (AOJ).  

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran's service-connected disabilities, with a combined 
rating of 90 percent, precludes him from engaging in 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Initially, the Board notes that Veteran's claim is being 
granted.  As such, any deficiencies with regard to the 
Veterans Claims Assistance Act of 2000 (VCAA) are harmless 
and nonprejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).  

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran's PSD has been assigned a 70 
percent rating, and thus, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) 
have been met.  The Board notes that the Veteran is also 
service connected for diabetes mellitus, rated as 20 percent 
disabling, peripheral neuropathy of the left lower extremity, 
rated as 20 percent disabling, peripheral neuropathy of the 
right lower extremity, rated as 20 percent disabling, 
keratosis punctata of the palmar creases, formerly diagnosed 
as multiple common warts, rated as 10 percent disabling, 
amputation of the right great toe associated with diabetes 
mellitus, rated as 10 percent disabling, a gunshot wound to 
the right shoulder, rated as 0 percent disabling and 
nephropathy, rated as 0 percent disabling.  Therefore, the 
determinative issue is whether the Veteran is shown to be 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disability.  


Having reviewed the evidence in this case, a finding of 
entitlement to a TDIU is supportable.  In that regard, the 
December 2002 VA examination report shows Axis IV diagnoses 
to include unemployment, and the examiner assigned a global 
assessment of functioning (GAF) rating of 45 consistent with 
the examiner's report of PSD having a significant impact on 
the Veteran's ability to maintain employment.  The Board 
notes that a May 2007 PSD treatment record notes homicidal 
ideation and the June 2008 VA examiner assigned a GAF score 
of 50, noting three inpatient psychiatric admissions since 
2007.  

To the extent that only a history of PSD has been noted, the 
record, to include a November 2005 VA treatment record, 
establishes a diagnosis of PSD, and the June 2008 VA examiner 
concluded that the polysubstance dependence likely masked the 
Veteran's PSD symptoms.  In addition, the Veteran testified 
that he was unemployed due to PSD symptoms, as well as 
service-connected diabetes mellitus, to include the 
associated service-connected amputation of his right toe 
resulting in balance problems.  Transcript at 4 (2009).  The 
Board notes that the Veteran is a combat veteran in receipt 
of a Purple Heart Medal and the December 2002 VA report of 
examination notes that the severe, high and persistent in-
service trauma significantly impaired his social and 
occupational functioning.  

In this case, the evidence, to include the VA examination 
reports and the credible testimony provided at the hearing 
tend to establish that the Veteran is incapable of 
substantially gainful employment by reason of his service-
connected PSD.  The Board notes that the examination reports 
are adequate upon which to base a determination in this case, 
with the examiner's having reviewed the claims file and 
having provided rationales for the opinions based on reliable 
principles and supported by treatment records.  

The evidence is in favor of a TDIU.  Consequently, the 
benefits sought on appeal are granted.  








ORDER

A total rating based upon individual unemployability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


